FILED
                            NOT FOR PUBLICATION                                FEB 26 2014

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CELIA ALICIA CASTILLO,                           No. 08-72959

              Petitioner,                        Agency No. A097-365-598

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 4, 2012
                      Submission Vacated December 6, 2012
                         Resubmitted February 24, 2014
                            San Francisco, California

Before: O’SCANNLAIN, THOMAS, and CALLAHAN, Circuit Judges.

       The Board of Immigration Appeals dismissed Celia Castillo’s appeal on the

ground that she, as a derivative of her mother’s applications for asylum and

withholding of removal, lacked “standing to appeal the [Immigration Judge’s]

denial of [those] applications.” Although it is clear that the BIA believed it was


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
deprived of “jurisdiction to consider [Castillo’s] challenges,” the source of this

purported jurisdictional limitation is unclear.

      Did the BIA believe that it was limited by the strictures of Article III of the

United States Constitution? Was the BIA interpreting a statute or regulation that

affects its jurisdiction? Was the BIA creating a new jurisdictional rule through its

own decision? Or did it rely on another source of authority?

      Because the answers to these questions are crucial to our ability to review

the BIA’s decision, we remand to the BIA for clarification. See Arredondo v.

Holder, 623 F.3d 1317, 1320 (9th Cir. 2010) (“[W]e must remand the cause to the

BIA to clarify the statutory grounds upon which it relied in denying further

review.”).

      PETITION GRANTED; REMANDED.




                                           2